                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


 CAROLYN MOYA, individually and on behalf             Case No.: 2: 18-cv-01785-DEJ
 of all others similarly situated,

                Plaintiff,

        v.

 Walgreen Co.

                Defendant.

                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S
                      MOTION TO DISMISS (ECF 6 and 7)

       Plaintiff, Carolyn Moya opposes the Motion to Dismiss filed by the Defendant

Walgreen Co., (“Defendant” or “Walgreen”) because her complaint states viable and

timely causes of action under Wisconsin law against the Defendant. The Defendant’s

motion to dismiss plaintiff’s claim made under Wisconsin law by raising defenses that

have been already rejected by the Wisconsin Supreme Court or asserting the wrong

statute of limitations for the Plaintiff’s claims. The motion should be denied.

                                   STANDARD OF REVIEW

       This Court has previously set forth the standards that apply to a motion to

dismiss:

       To survive a motion to dismiss, “a complaint must contain sufficient factual
       matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ “
       Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v.
       Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible when the plaintiff has
       alleged in his complaint “factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged.”
       White v. Marshall & Ilsey Corp., No. 10–CV–311, 2011 WL 2471736 at *2 (E.D.
       Wis. June 21, 2011).
       Of course, in making a decision, the court must accept all well-pleaded
       allegations as true. Twombly, 550 U.S. at 570. Also, as Reso correctly points out,


Page 1 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 1 of 8 Document 12
       the Court must draw all reasonable inferences in favor of the plaintiff.
       AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir.2011) (stating that courts
       must make “all possible inferences from the allegations in favor of the plaintiff”).

Reso ex rel. Artisan Intern. Fund v. Artisan Partners Ltd. Partnership, 2011 WL

5826034, at *3 (E.D.Wis.,2011).

            THE FACTUAL ALLEGATIONS IN PLAINTIFF’S COMPLAINT

       The Plaintiff complaint alleges:

       Walgreens is a “health care provider” under Wis. Stat. 146.81 or the authorized

agent of a health care provider . ECF 1-1, Comp. ¶ 3. Walgreens has routinely charged

patients or persons authorized by the patient, an $8.00 certification fee, a $20.00

retrieval fee, processing, basic or other fees not authorized by Wis. Stat. §146.83. Id. at ¶

11. Plaintiff was charged these illegal fees by Walgreens. Id. at ¶ 14.

       On January 23, 2013, Ms. Moya authorized her attorney to obtain her health care

records from Walgreens. Id. at ¶¶ 29-31. Walgreens provided 5 pages of documents and

charged $55 for the records. Id. at ¶ 32, Exhibit B to the Comp. The amount demanded

by Walgreen included fees prohibited by Wis. Stat. 146.83 and the amount demanded

was paid to it. Id. at ¶¶ 33-34. Walgreens knowingly and willfully charged these illegal

fees. Id. at ¶ 35.

       Walgreens does not contest any of these facts in its motion to dismiss.

                                       ARGUMENT

       I.      THE WISCONSIN SUPREME COURT HAS HELD THAT CLAIMS UNDER
               WIS. STAT. §146.83 ARE NOT SUBJECT TO DEFENSES OF WAIVER OR
               VOLUNTARY PAYMENT. WALGREENS’ WAIVER IS PREMSIED ON
               VOLUNTARY PAYMENT AND THEREFORE IS NOT A DEFENSE TO THE
               PLAINTIFF’S CLAIMS.

       In Moya v. Aurora Healthcare, Inc., 894 N.W.2d 405, 375 Wis.2d 38, 2017 WI 45,

(Wis., 2017) the Wisconsin Supreme Court addressed Wis. Stat. §146.83. It held that a


Page 2 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 2 of 8 Document 12
patient or a “person authorized by a patient” could not legally be charged any retrieval or

certification fees under the plain and unambiguous language of §146.83(3f)(b)(5).894

N.W.2d 405, 411, 375 Wis.2d 38, 52, 2017 WI 45, ¶ 22 (Wis., 2017).

       After deciding these charges could not be legally charged, the Moya court also

addressed two defenses raised by the Defendants: voluntary payment and waiver. The

Moya court rejected each of these defenses to claims based on §146.83. In rejecting the

voluntary payment doctrine as a defense, the Supreme Court held:

              Here, we determined that the legislature's expressed intent that a person with
              a written authorization from a patient does not have to pay the certification
              charge or retrieval fee for obtaining health care records. Thus, “[a]pplication
              of the common law voluntary payment doctrine would undermine the
              manifest purposes of [Wis. Stat. § 146.83(3f)].” MBS-Certified Pub.
              Accountants, LLC v. Wis. Bell, Inc., 2012 WI 15, ¶4, 338 Wis.2d 647, 809
              N.W.2d 857. Consequently, we cannot apply it in this case to bar Moya's
              claim.

894 N.W.2d 405, 414, 375 Wis.2d 38, 58, 2017 WI 45, ¶ 34 (Wis., 2017).

       For similar reasons, the Court found that the claims for illegal fees could not be

waived:

              As with the application of the doctrine of voluntary payment, we decline to
              apply the doctrine of waiver to subvert the legislature's intent. To conclude
              that the doctrine of waiver applies would require us to conclude that Moya's
              attorney has to pay the certification charge and retrieval fee. However, we
              conclude that Moya's attorney does not have to pay the certification charge
              or retrieval fee because he is a “person authorized by the patient.” Thus, the
              doctrine of waiver does not apply to bar Moya's class action lawsuit.

894 N.W.2d 405, 415, 375 Wis.2d 38, 59, 2017 WI 45, ¶ 37 (Wis., 2017).

       Walgreens attempts to avoid these conclusions by the Wisconsin Supreme Court by

claiming that its waiver defense is distinguishable from the waiver addressed in the Moya

case. Walgreen’s waiver argument is in a worse legal position than the waiver argument


Page 3 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 3 of 8 Document 12
advanced in Moya because it is premised on voluntary payment – which was also rejected

as a defense in Moya. Walgreens argues:

       Walgreens’ waiver argument is much different. The issue here is not that Plaintiff could
       have avoided the fee at issue by requesting her own records, rather than sending the
       request through Welcenbach (although this is true here, as it was in Moya v. Aurora
       Healthcare). Instead, Plaintiff waived her ability to challenge the $55 fee that she
       voluntarily paid because the invoice from Walgreens expressly directed Plaintiff to pay
       the amount owed by state statute, and, despite having actual knowledge of the Health
       Records Statute and its requirements.

ECF 7 - Walgreen’s Memorandum at p. 8.

       What the Wisconsin Supreme Court made clear in rejecting the defenses in Moya

was that defendants cannot evade the clear statutory prohibition under §146.83. The

Moya court refused efforts to undermine the prohibition directed at health care providers.

If a health care provider violates that prohibition, it may be held accountable by the

person it illegally charged. Walgreens does not dispute that it violated that prohibition

and therefore it can and should be held liable for doing so. Plaintiff has stated viable

claims against it under Wisconsin law. Walgreen’s motion to dismiss should be denied.

       II.    PLAINTIFF’S CLAIMS FOR INDIVIDUAL RELIEF UNDER A STATUTE
              MAY BE ASSERTED AT ANY TIME WITHIN SIX YEARS.

       Walgreens contends that Plaintiff’s claims are subject to a two year limitation found

at Wis. Stat. §893.93(2)(a). Respectfully, this provision cited by Walgreens does not apply

to the Plaintiff’s claims. The statute at issue here is designed to benefit individuals and is

not designed to benefit the public.

       In Erdman v. Jovoco, Inc., 512 N.W.2d 487, 495–96, 181 Wis.2d 736, 760–62

(Wis.,1994) the Wisconsin Supreme Court addressed an argument, similar to the one

raised by Walgreens. Erdman sued his employer relying on Section 103.455 which



Page 4 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 4 of 8 Document 12
“provided in part that “no employer shall make any deduction from the wages due or

earned by any employee ... for defective or faulty workmanship, lost or stolen property or

damage to property, unless the employee authorizes the employer in writing to make such

deduction....”. Erdman claimed that his employer had deducted amounts from his

commissions in violation of this statute. The employer’s position was that Erdman’s

claim was subject to the two year limit for:

         An action by a private party upon a statute penalty, or forfeiture when the action is
         given to the party prosecuting therefor and the state, except when the statute
         imposing it provides a different limitation. 1

         The employer contended the statute since the statute Erdman relied on imposed a

penalty it was covered by the 2 year provision. The Wisconsin Supreme Court rejected

this analysis offered by the employer and held that what controls is the purpose of the

statute. To illustrate the point, the Erdman court discussed anti-trust laws, which is the

only area of law that the 2 year limit had been applied to in the past, and distinguished

that type of public benefit law from the individual benefit law Erdman relied on for his

claim:

                 The defendants attempt to draw a parallel between sec. 103.455 and the
                 state anti-trust law by characterizing sec. 103.455 as both remedial and
                 punitive in nature. They argue that the double recovery provision of sec.
                 103.455 is punitive and that the section also imposes a statute penalty.
                 We are not persuaded by the defendants' analogy between sec. 103.455 and
                 the state anti-trust law, because the defendants do not acknowledge the
                 different purposes of the two statutes. Anti-trust statutes are designed to
                 benefit the public. As the Supreme Court has stated:

                        Every violation of the antitrust laws is a blow to the free-enterprise
                        system envisaged by Congress.... This system depends on strong
                        competition for its health and vigor, and strong competition depends,
                        in turn, on compliance with antitrust legislation.

1   This statutory provision is found at Wis. Stat. §893.93(2)(a).

Page 5 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 5 of 8 Document 12
              Hawaii v. Standard Oil Co., 405 U.S. 251, 262, 92 S.Ct. 885, 891, 31
              L.Ed.2d 184 (1972), quoted in City of Madison, 73 Wis.2d at 373, 243
              N.W.2d 422. Anti-trust laws provide for treble damages to encourage
              private enforcement in an area where government regulation alone would
              not be adequate.
              In contrast, sec. 103.455 is designed to benefit individuals. The court of
              appeals has explained that sec. 103.455 is a remedial statute because it
              provides a remedy for individual employees, rather than the public. Erdman
              v. Jovoco, 173 Wis.2d at 281, 496 N.W.2d 183. “It is not uncommon for
              decisions to state the difference [between penal and remedial statutes] in
              terms of the nature of the evil sought to be remedied by the legislation, ... it
              is penal if it undertakes to redress a wrong to the public and remedial if it
              undertakes to remedy a wrong to the individual.” In re: I.V., 109 Wis.2d
              407, 411, 326 N.W.2d 127 (Ct.App.1982), quoting 3 J. Sutherland, Statutes
              and Statutory Construction, sec. 60.02 (C. Sands 4th ed. 1974). We agree
              with the court of appeals' characterization of sec. 103.455; the double
              recovery provision in the statute does not change its fundamental nature.
              Although the legislature has created an incentive for employers to comply
              with the statute by providing double damages, the statute is primarily
              intended to benefit individual employees.

512 N.W.2d 487, 496, 181 Wis.2d 736, 761–62 (Wis.,1994)

       The same is true of §146.83. Its purpose is remedial not penal. It is designed to

benefit individuals, i.e., patients. The exemplary damages allowed under §146.84 is

comparable to the double recovery allowed under §103.455. It does not change the

fundamental nature to benefit individuals.

       Walgreen’s attempt to equate this law, which addresses how an individual may

obtain copies of their individual health care records, with antitrust laws designed to

benefit all is unpersuasive. Walgreen’s general statement that “laws governing health

records are generally put in place to benefit the public and to prevent health care

providers from hindering the public’s ability to access their health records” does not

change that §146.83 protects individual rights relating to individual health care records.

Similarly, Walgreen’s reference to the damages allowed under §146.84 as punitive is no

Page 6 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 6 of 8 Document 12
different than the argument made by the employer in Erdman – which the Court found

unpersuasive.

       Walgreen’s cites to the decision in In Re Ortiz, 477 B.R. 714, 727 (E.D. Wis.

2012) with a specific reference to page 729 of that decision. Walgreen says that “this

Court has previously recognized that one purpose of Wis. Stat. § 146.84 is to discourage

improper conduct, for benefit of the public interest.” See ECF 7 at p. 11. It is unclear how

Walgreens derives this conclusion from that page of the decision. Page 729 of the opinion

discusses that an individual suffers injuries if his or her individual records are made

public but there is no discussion that the nature of the statute goes beyond providing

individual protection or relief.

       In short, the 2 year provision that Walgreen relies on does not apply to individual

actions for violations of individual rights granted by §146.83. The statute is remedial not

penal. Walgreen’s motion to dismiss on this ground should be denied.

                                                  FOR PLAINTIFF Carolyn Moya

                                                  Robert J. Welcenbach (SBN 1033091)
                                                  Welcenbach Law Offices
                                                  933 North Mayfair Road, Suite 311
                                                  Milwaukee, WI 53226
                                                  Phone: (414) 774-7330
                                                  Facsimile: (414) 774-7670
                                                  Robert@welcenbachlaw.com

                                                  /s/ Scott C. Borison
                                                  Scott C. Borison
                                                  Borison@legglaw.com
                                                  Legg Law Firm, LLP
                                                  1900 S. Norfolk Rd. Suite 350
                                                  San Mateo CA 94403
                                                  Borison@legglaw.com

                                                  MD Office:
                                                  38 S. Paca St. #116, Suite B


Page 7 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 7 of 8 Document 12
                                             Baltimore MD 21201
                                             (301) 620-1016
                                             Fax: (301) 620-1018

                            CERTIFICATE OF SERVICE
      A copy of this document was served on the Defendant’s counsel when filed
through the Court’s CM/ECF system on December 17, 2018.

                                             /s/ Scott C. Borison
                                             Scott C. Borison




Page 8 of 8
         Case 2:18-cv-01785-JPS Filed 12/17/18 Page 8 of 8 Document 12
